DETAILED ACTION
This office action is in response to the communication received November 22, 2022 concerning application number 17/423,857.
The amendments of claims 1-2, 4, 7-8, and 19-22 are acknowledged. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The previous 35 USC 112 (a) rejections of claims 1-13, 15, and 17-23 are withdrawn in response to amendments to the claims. 

Response to Arguments
Applicant’s arguments regarding the drawing objections are persuasive and the drawing objections are withdrawn.
Applicant’s arguments regarding the 35 USC 112 (b) rejection of claim 17 over the “substantially similar” limitation are persuasive and the rejection is withdrawn. 
Applicant’s arguments with respect to claim(s) and the prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 9-13, 15, 17-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Turnbull et al. (US 6,146,362) in view of Zinger et al. (US 2008/0262465) and further in view of Lev et al. (US 2012/0220978) and further in view of Fangrow, JR. (US 2009/0216212).
Regarding claims 1, 3, and 10, Turnbull discloses a liquid transfer device for use with an intravenous (IV) bottle (see Fig. 8), an additive transfer device, and an infusion set with an IV spike for intravenous administration of infusion liquid to a patient (see Fig. 8, the liquid transfer device can be used with all a bottle, additive transfer device, and infusion set), the IV bottle 96 including a closed end IV bottle container (see Fig. 8; col. 6, ll. 32-34, ll. 49-50, showing bottle of multi-dose vial is closed end) tapering towards an open IV bottle neck (see Fig. 8, vial has top open end adjacent slim neck) and containing infusion liquid (see col. 6, ll. 32-33, medicant can be liquid and as claim is directed to a liquid transfer device “for use” with the bottle, having liquid in a bottle is not required for the invention, but only the capability of being used with such a bottle containing liquid), and an IV bottle crown 100 mounted on the IV bottle neck and having an IV bottle stopper 98 for sealing the IV bottle (see Fig. 8), the liquid transfer device having a longitudinal liquid transfer device centerline (see Fig. 8, device adaptor 92 having a centerline going through lumen 104 and shroud/skirt 101) comprising: a vial adapter having a transverse top surface (see Fig. 8, flat surface above shroud/skirt 101) and a downward depending vial adapter skirt 101 configured to telescopically mount on the IV bottle crown (see Fig. 8; col. 6, ll. 29-42), said vial adapter having a cannula 102 configured to puncture the IV bottle stopper for fluid communication with the IV bottle container upon mounting on the IV bottle crown (see Fig. 8), said transverse vial adapter top surface having an upright nipple (see Fig. 8, labeled below, nipple enclosing lumen 104) oppositely directed with respect to said cannula, said nipple having a first nipple section (see Fig. 8, nipple enclosing lumen 104) with a first nipple section lumen in fluid communication with a cannula lumen 104 of said cannula (see Fig. 8, lumen within first nipple section), and b) an IV port (see Fig. 8, port at injection site 94) extending from said first nipple section and including a sealing membrane 16 comprising a material puncturable by the IV spike 12 of the infusion set (see Fig. 8, col. 6, ll. 29-32; col. 3, l. 61-col. 4, l. 6). Turnbull further discloses at least a portion of the cannula is exposed to the inside of the bottle after the cannula has puncture the IV bottle stopper for fluid communication with the IV bottle (see Fig. 8, col. 6, ll. 42-44; cannula/needle penetrates through stopper for access into bottle).
Turnbull does not specifically disclose said nipple having a second nipple section, the first and second nipple sections being angularly offset from one another, with a second nipple section lumen in fluid communication with said cannula lumen, and the additive transfer device having a male connector or a needleless self-sealing port extending from said second nipple section, said needleless self-sealing port configured to couple with the male connector of the additive transfer device.  Turnbull additionally does not disclose the upright nipple is Y-shaped.
Zinger discloses a liquid transfer device with a needleless additive port 29 with self-sealing access valve 32 (making it a needleless self-sealing port) attached to a spike (cannula) going into a container containing a medicant, thereby enabling the liquid added via the needleless additive port to either be mixed with the medicant or directly administered to a patient (see Abstract, Figs. 2A-2C, 4A-4B). Zinger discloses a nipple 26, 31 with nipple section 26, 27 being a first nipple section and nipple section 31 being a second nipple section, both in fluid communication with a cannula lumen via a lumen (see Fig. 2A, each has a lumen to allow transfer through the nipple sections) and the first nipple section and said second nipple section being angularly offset from one another with the upright nipple being Y-shaped (see Fig. 2A, in fluid communication with lumen inside cannula 22), the liquid transfer device having a male connector or needleless-self-sealing port 32 (self-sealing access valve 32) extending from the second nipple section 31, said needleless-self-sealing port configured to couple with a male luer lock connector 16 (see para. 19)  of an additive transfer device/syringe 17 (see Figs. 2A, 3A-3B). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to, in the device of Turnbull, have the nipple have a second nipple section, the first and second nipple sections being angularly offset from one another and with the upright nipple being Y-shaped, with a second nipple section lumen in fluid communication with the cannula lumen, and the additive transfer device have a male connector or a needleless self-sealing port extending from the second nipple section, the needleless self-sealing port configured to couple with the male connector of the additive transfer device, as disclosed by Zinger, in order to allow liquid added via the needleless additive port to either be mixed with the medicant or directly administered. 
Turnbull and Zinger do not specifically disclose the adapter skirt configured to telescopically snap fit under a flange of the IV bottle, nor do they specifically teach the flange is configured to serve as a stop for the IV bottle crown.
	Lev specifically teaches an adapter skirt configured to telescopically snap fit under a flange of a bottle crown such that the flange is configured to serve as a stop for the bottle crown (see Abstract, Figs. 8A, 8E), the flange of the bottle crown having a diameter greater than a diameter of the open bottle neck (see Fig. 8E, inner diameter of bottle neck is less than outer diameter of flange). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the skirt of Turnbull and Zinger configured to telescopically snap fit under a flange of a bottle crown such that the flange is configured to serve as a stop for the bottle crown and such that the flange of the bottle crown has a diameter greater than a diameter of the open bottle neck, as disclosed by Lev, in order to securely attach the skirt to the bottle and have the skirt go over the flange before snap fitting.
	Turnbull, Zinger, and Lev do not specifically disclose the cannula having a tip portion with an opening such that when the cannula is inserted into the IV bottle stopper, the tip portion is the only portion of the cannula exposed to the infusion liquid of the IV bottle. 
	However, Fangrow discloses the length of the cannula that has penetrated pas an inside surface of a septum having a bearing on the volume of the medication that can be removed, such that when the end of the cannula is positioned close to the inside surface of the septum, it can extract as much medication as possible from the vial (see para. 60). Consequently, one of ordinary skill in the art before the effective filing date of the claimed invention would cause the length of the cannula to be such that the end of the cannula is positioned close to the septum in order to extract as much medication as possible from the bottle, as disclosed by Fangrow. Consequently, the end/tip would be the only portion of the cannula exposed to the infusion liquid of the IV bottle, as such a position would be the closest the end of the cannula would be to the edge of the septum to extract as much medication as possible from the bottle. 
Regarding claims 4 and 9, Turnbull discloses a method of preparing medication for intravenous administration of infusion liquid to a patient using a liquid transfer device (see Fig. 8, liquid transfer device including parts 92, 94, 101, etc.), an intravenous IV bottle 96 and an infusion set with an IV spike 12 (see Fig. 8), the IV bottle 96 including a closed end IV bottle container (see Fig. 8; col. 6, ll. 32-34, ll. 49-50, showing bottle of multi-dose vial is closed end) tapering towards an open IV bottle neck (see Fig. 8, vial has top open end adjacent slim neck) and containing infusion liquid (see col. 1, ll. 10-11; col. 5, ll. 50-57; col. 6, ll. 29-33, invention is directed towards administering fluids to a patient and due to the mechanics described, including need for liquid tight seal and medicant being taken from the vial and  supplied to the patient via syringe at injection site to supply fluids), and an IV bottle crown 100 mounted on the IV bottle neck and having an IV bottle stopper 98 for sealing the IV bottle (see Fig. 8), the method comprising: telescopically mounting the vial adapter of the liquid transfer device onto the crown of the IV bottle and puncturing the IV bottle stopper with the cannula of the liquid transfer device, and puncturing a sealing membrane of the liquid transfer device with the IV spike of the infusion set (see Fig. 8; col. 6, ll. 29-48). Turnbull further discloses at least a portion of the cannula is exposed to the inside of the bottle after the cannula has puncture the IV bottle stopper for fluid communication with the IV bottle (see Fig. 8, col. 6, ll. 42-44; cannula/needle penetrates through stopper for access into bottle).
Turnbull does not disclose the method using an additive transfer device, the additive transfer device having a male connector, and the method comprising coupling the male connector of the additive transfer device to the self-sealing port of the liquid transfer device and mixing an additive contained in the additive transfer device with the infusion liquid. 
However, Zinger discloses a liquid transfer device with a needleless additive port 29 with self-sealing access valve 32 (making it a needleless self-sealing port) attached to a spike going into a container containing a medicant, thereby enabling the liquid added via the needleless additive port to either be mixed with the medicant or directly administered to a patient (see Abstract, Figs. 2A-2C, 4A-4B). Zinger additionally discloses the needleless self-sealing port extending from a nipple 26, 27 in order to be in fluid communication with the nipple, and coupling with a male luer lock connector 16 (see para. 19) of an additive transfer device/syringe 17 containing a liquid medicament (see Figs. 2A, 3A-3B, Abstract, para. 21). It would have been obvious to a person having ordinary skill in the art to have the method further include using an additive transfer device/syringe containing a liquid medicament, the additive transfer device having a male luer lock connector, coupling the male luer lock connector of the additive transfer device to the self-sealing port of the liquid transfer device, and mixing an additive in form of liquid medicament contained in the additive transfer device with the infusion liquid, as disclosed by Zinger, allowing for additional liquid medicament to be added and mixed with the medicant in the bottle as desired for treatment of the patient. 
Turnbull and Zinger do not specifically disclose the adapter skirt configured to telescopically snap fit under a flange of the IV bottle, nor do they specifically teach the flange is configured to serve as a stop for the IV bottle crown.
	Lev specifically teaches an adapter skirt configured to telescopically snap fit under a flange of a bottle crown such that the flange is configured to serve as a stop for the bottle crown (see Abstract, Figs. 8A, 8E). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the skirt of Turnbull and Zinger configured to telescopically snap fit under a flange of a bottle crown such that the flange is configured to serve as a stop for the bottle crown, as disclosed by Lev, in order to securely attach the skirt to the bottle.
Turnbull, Zinger, and Lev do not specifically disclose the cannula having a tip portion with an opening such that when the cannula is inserted into the IV bottle stopper, the tip portion is the only portion of the cannula exposed to the infusion liquid of the IV bottle. 
	However, Fangrow discloses the length of the cannula that has penetrated pas an inside surface of a septum having a bearing on the volume of the medication that can be removed, such that when the end of the cannula is positioned close to the inside surface of the septum, it can extract as much medication as possible from the vial (see para. 60). Consequently, one of ordinary skill in the art before the effective filing date of the claimed invention would cause the length of the cannula to be such that the end of the cannula is positioned close to the septum in order to extract as much medication as possible from the bottle, as disclosed by Fangrow. Consequently, the end/tip would be the only portion of the cannula exposed to the infusion liquid of the IV bottle, as such a position would be the closest the end of the cannula would be to the edge of the septum to extract as much medication as possible from the bottle. 
Regarding claim 5, teachings of Turnbull, Lev, Fangrow, and Zinger are described above and Turnbull and Zinger further discloses the male connector of the additive transfer device is a male Luer lock connector (see rejection of claim 4 above with teaching of male luer lock connector).
Regarding claim 6, teachings of Turnbull, Lev, Fangrow, and Zinger are described above and these references further disclose the additive transfer device comprises a syringe containing a liquid medicament (see rejection of claim 4 above describing additive transfer/device syringe and liquid medicament).
Regarding claim 7, teachings of Turnbull, Lev, Fangrow, and Zinger are described above but as described above, these references do not specifically disclose the additive transfer device comprises a vial containing at least one of a liquid or solid medicament and a vial adapter having the male connector. 
However, Zinger discloses as an alternative to the additive transfer device being a syringe, the additive transfer device being a vial 19 containing a liquid or solid medicament and a vial adapter 18 having the male connector 16 (see para. 17, Fig. 1). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the additive transfer device comprising a vial containing a liquid or solid medicament and a vial adapter having the male connector, as disclosed by Zinger, as Zinger discloses this being a well-known alternative to using the syringe and this allows medication to be used directly from a vial, in which it may be stored.
Regarding claim 11, teachings of Turnbull, Lev, Fangrow, and Zinger are described above and Turnbull and Zinger further discloses the male connector of the additive transfer device is a male Luer lock connector (see rejection of claim 1 above with teaching of male luer lock connector).
Regarding claim 12, teachings of Turnbull, Lev, Fangrow, and Zinger are described above and these references further disclose the additive transfer device comprises a syringe containing a liquid medicament (see rejection of claim 1 above describing additive transfer/device syringe and liquid medicament).
Regarding claim 13, teachings of Turnbull, Lev, Fangrow, and Zinger are described above but as described above, these references do not specifically disclose the additive transfer device comprises a vial containing at least one of a liquid or solid medicament and a vial adapter having the male connector. 
However, Zinger discloses as an alternative to the additive transfer device being a syringe, the additive transfer device being a vial 19 containing a liquid or solid medicament and a vial adapter 18 having the male connector 16 (see para. 17, Fig. 1). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the additive transfer device comprising a vial containing a liquid or solid medicament and a vial adapter having the male connector, as disclosed by Zinger, as Zinger discloses this being a well-known alternative to using the syringe and this allows medication to be used directly from a vial, in which it may be stored.
	Regarding claim 15, teachings of Turnbull, Lev, Fangrow, and Zinger are described above and these references, as disclosed above, further teach the flange of the bottle crown having a diameter greater than a diameter of the open IV bottle neck (see rejection of claim 1 above describing this teaching of Lev combined with those of Turnbull and Zinger).
	Regarding claims 17 and 18, teachings Turnbull, Lev, Fangrow, and Zinger are described above but these references as described above do not specifically teach the cannula has a length that is substantially similar to a height of the IV bottle stopper or the cannula has a length longer than a height of the IV bottle stopper. 
	However, as discussed above Fangrow discloses the length of the cannula that has penetrated pas an inside surface of a septum having a bearing on the volume of the medication that can be removed, such that when the end of the cannula is positioned close to the inside surface of the septum, it can extract as much medication as possible from the vial (see para. 60) and there are limited lengths that allow for a close position of the cannula on the inside surface of the septum/stopper. A person of ordinary skill has good reason to pursue the known options (having the length be slightly longer than the height of the IV bottle stopper/septum, having the lengths be about the same such that the opening allows for extraction of medication, etc.) within his or her technical grasp.  If this leads to the anticipated success (maximum extraction of liquid from the vial), it is likely that product was not of innovation but of ordinary skill and common sense.  In that instant the fact that a combination was obvious to try might show that it was obvious under § 103.  See MPEP 2143 (E).  Consequently, one skilled in the art before the effective filing date of the claimed invention would have a length of the cannula that is either substantially similar to the height of the IV bottle stopper or slightly longer than a height of the IV bottle stopper such as to allow for maximum extraction of liquid from the bottle.  
	Regarding claim 21, teachings of Turnbull, Lev, Fangrow, and Zinger are described above but these references as described above do not specifically teach inverting the additive transfer device to drain its contents through the liquid transfer device while minimizing a dead space volume. However, Zinger discloses inverting the additive transfer device (syringe) to drain its contents through the liquid device while minimizing a dead space volume (see Fig. 4B, syringe 17 is inverted to drain contents via minimizing dead space by pushing plunger of syringe to release contents of syringe into container 10). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to invert the additive transfer device to drain its contents through the liquid transfer device while minimizing a dead space volume, this method disclosed by Zinger, in order to help transfer the contents of the syringe to prepare the medication.
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Turnbull in view of Zinger and further in view of Lev and further in view of Fangrow as applied to claims 1 and 4, respectively, above, and further in view of Lev et al. (US 2013/0046269), hereafter Lev ‘269.
Regarding claim 2, teachings of Turnbull, Lev, Fangrow, and Zinger are described above and do not specifically disclose the cannula further comprising a vent lumen and said top surface of said vial adapter comprising at least one vent in fluid communication with said vent lumen. 
	Lev ‘269 discloses a liquid drug transfer device with vented vial adapter, wherein the vial adapter has a transverse vial adapter top surface and a downward depending vial adapter skirt as well as a cannula 36 configured to puncture a vial stopper 22 (see Fig. 3, para. 13) for fluid communication with the vial, wherein the cannula further comprises a vent lumen 38 and a liquid transfer lumen 37 and said top surface of said vial adapter comprises at least one vent in fluid communication with said vent lumen (see para. 15). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the cannula further comprise a vent lumen and the top surface of the vial adapter comprise at least one vent in fluid communication with the vent lumen as disclosed by Lev ‘269, in order allow air into the vial, promoting the movement of fluid within the vial.
Regarding claim 8, teachings of Turnbull, Lev, Fangrow, and Zinger are described above and do not specifically disclose the cannula further comprising a vent lumen and said top surface of said vial adapter comprising at least one vent in fluid communication with said vent lumen. 
	Lev ‘269 discloses a liquid drug transfer device with vented vial adapter, wherein the vial adapter has a transverse vial adapter top surface and a downward depending vial adapter skirt as well as a cannula 36 configured to puncture a vial stopper 22 (see Fig. 3, para. 13) for fluid communication with the vial, wherein the cannula further comprises a vent lumen 38 and a liquid transfer lumen 37 and said top surface of said vial adapter comprises at least one vent in fluid communication with said vent lumen (see para. 15). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the cannula further comprise a vent lumen and the top surface of the vial adapter comprise at least one vent in fluid communication with the vent lumen as disclosed by Lev ‘269, in order allow air into the vial, promoting the movement of fluid within the vial.
Claim(s) 19-20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Turnbull in view of Zinger and further in view of Lev and further in view of Fangrow as applied to claims 1 and 4, respectively, above,  and further in view of Walsh (US 2007/0156112).
Regarding claims 19-20, teachings of Turnbull, Lev, Fangrow, and Zinger are described above and do not specifically teach the cannula is a dual-lumen cannula comprising a cannula liquid lumen extending along a centerline of the liquid transfer device and a vent lumen offset from the cannula liquid lumen, wherein the opening of the tip portion of the cannula opens to the cannula liquid lumen and a second opening of the tip portion of the of the cannula opens to the vent lumen.
	Walsh discloses a liquid transfer device for transfer of liquid via a vial adapter from a bottle/vial (see Abstract), the vial adapter comprising a cannula that is a dual lumen 82, 72/56 cannula comprising: the cannula liquid lumen 72 extending along the longitudinal liquid transfer centerline 60 (see Figs. 2, 3); and a vent lumen 82 offset from the cannula lumen (see Fig. 3), the opening (see Fig. 2, bottom opening into channel/cannula liquid lumen) of the tip portion of the cannula opens to the cannula liquid lumen (see Figs. 2, 3; para. 34), and a second opening 86 of the tip portion of the cannula opens to the vent lumen (see Fig. 3), this setup allowing for improved venting capability in addition to medication flow through the cannula (see Abstract, para. 12). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the cannula be a dual lumen cannula with a cannula liquid lumen and a vent lumen in the configuration disclosed by Walsh, thus allowing for improved venting capability in addition to flow through the cannula. 
Regarding claims 22-23, teachings of Turnbull, Lev, Fangrow, and Zinger are described above and do not specifically teach the cannula is a dual-lumen cannula comprising a cannula liquid lumen extending along a centerline of the liquid transfer device and a vent lumen offset from the cannula liquid lumen, wherein the opening of the tip portion of the cannula opens to the cannula liquid lumen and a second opening of the tip portion of the of the cannula opens to the vent lumen.
	Walsh discloses a liquid transfer device for transfer of liquid via a vial adapter from a bottle/vial (see Abstract), the vial adapter comprising a cannula that is a dual lumen 82, 72/56 cannula comprising: the cannula liquid lumen 72 extending along the longitudinal liquid transfer centerline 60 (see Figs. 2, 3); and a vent lumen 82 offset from the cannula lumen (see Fig. 3), the opening (see Fig. 2, bottom opening into channel/cannula liquid lumen) of the tip portion of the cannula opens to the cannula liquid lumen (see Figs. 2, 3; para. 34), and a second opening 86 of the tip portion of the cannula opens to the vent lumen (see Fig. 3), this setup allowing for improved venting capability in addition to medication flow through the cannula (see Abstract, para. 12). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the cannula be a dual lumen cannula with a cannula liquid lumen and a vent lumen in the configuration disclosed by Walsh, thus allowing for improved venting capability in addition to flow through the cannula. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781